 210DECISIONSOF NATIONALLABOR RELATIONS BOARDSturgeonElectric Company,Inc.andInternationalAssociation of Machinists and AerospaceWorkersand Its DistrictLodge 86, AFL-CIOandInternational Brotherhood of ElectricalWorkers,Local111,PartytotheContract.Case27--CA-2117June 28, 1967DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND ZAGORIAOn April 26, 1967, Trial Examiner Martin S.Bennett issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices alleged in the complaint and recommend-ing that it cease and desist therefrom, and take cer-tain affirmative action, as set forth in the attachedTrialExaminer'sDecision.The Trial Examinerfurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended that the complaint bedismissedwithrespect to those allegations.Thereafter, the General Counsel filed exceptions tothe Trial Examiner's Decision and a supportingbrief, the Respondent filed cross-exceptions and abrief in support of its cross-exceptions and inanswer to the General Counsel's exceptions, andthe General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,theexceptions,cross-exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner,with the following modification:The Trial Examiner found, and we agree, thatRespondent violated Section 8(a)(1) and (2) of theAct by its assistance to the IBEW during the or-ganizational activities of theMachinistsUnion(hereinafter IAM), particularly following receipt ofthe IAM's request for recognition on September15, 1966. He further found that at all materialtimes on and after August 23, 1966, the IAMrepresented a majority of the employees in the unitofRespondent's garage department employeeswhich he found to be appropriate for the purposesof collective bargaining, and that Respondent had1Majestic WeavingCo., Inc, of New York,147 NLRB859, supple-mented 149 NLRB 1523, enforcement denied on other grounds 355refused its request to bargain. Nevertheless, herecommended dismissal of the allegation in thecomplaint that Respondent had unlawfully refusedto bargain with the IAM, to which recommendationthe General Counsel has excepted. We find meritin the exception.It is abundantly clear from the record herein thatall of the necessary ingredients of a violation of Sec-tion 8(a)(5) have been established. Thus, the IAMhad been designated by a majority of the employeesinan appropriate bargaining unit, and dulyrequested recognition from Respondent by letterdatedSeptember 14, 1966. On September 16,1966, the day following its receipt of the request forrecognition, the Respondent met with IBEW Busi-ness Agent Duffey and negotiated the terms of acontract with that union. On the same day, it soughtand obtained the signatures of several employees onIBEW authorization cards. On September 20,Respondent's President Johnson replied to theIAM's September 14 request for recognition, stat-ing that its attorney would be out of town until Oc-tober 5 and requesting postponement of any furtheraction until that time. On September 21, the IAMadvised Respondent by letter that it had filed arepresentationpetitionwith the Board, againrequested recognition, and offered to prove itsmajority status. On September 22, Respondent ad-vised the IAM that it had signed a "working agree-ment" with the IBEW on September 16.The situation which controls is that which existedon September 15, the date when Respondentreceived the IAM request for recognition. At thattime, the IAM represented a majority of Respond-ent's employees in the garage department, an ap-propriate bargaining unit. Immediately thereafter,Respondent unlawfully assisted the IBEW in themanner indicated above and in the Trial Examiner'sDecision, and then rejected the IAM's claim. Byestablishing this course of conduct, the GeneralCounsel has satisfied his burden of proving thatRespondent in bad faith declined to recognize theIAM in order to destroy its majority status and tosubstitute the IBEW as the bargaining representa-tive of its garage employees. I This conclusion is notaltered by the presence of the IBEW- an assistedunion - on the scene. Indeed, the heart of the proofof Respondent's bad faith lies in its actions sponsor-ing that organization at a time when it was under astatutory duty to bargain with the IAM.2 Underthese circumstances,Midwest Piping & Supply Co.,Inc.,63 NLRB 1060, upon which the Trial Ex-aminer relies, is inapposite. We find, therefore, thatby refusing to recognize the IAM as the exclusiverepresentative of its employees in the appropriateunit, Respondent has violated Section 8(a)(5) of theAct.F 2d 854 (C A2), H &W Construction Company, Inc.,161 NLRB 852'SeeMajestic Weaving Co.,of New York,supra.166 NLRB No. 28 STURGEON ELECTRIC CO.211ADDITIONAL CONCLUSIONS OF LAWUpon the basis of its findings of fact and the en-tire record in this case, the Board hereby deletes theTrial Examiner's Conclusion of Law 6, and adoptsthe following as its Conclusions of Law 5, 6, and 7,with the present Conclusion of Law 5 being renum-bered as Conclusion of Law 8:5.All mechanical, maintenance, and garage em-ployees at Respondent's garage, excluding all officeclerical and professional employees, supervisors asdefined in the Act, and all employees presentlyrepresented by another labor organization, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.6.On August 23, 1966, and at all timesthereafter, the IAM has been the exclusiverepresentative of all the employees in the aforemen-tioned appropriate unit for the purposes of collec-tive bargaining within the meaning of Section 9(a)of the Act.7.By refusing, on September 15, 1966, andthereafter, to bargain collectively with the IAM asthe exclusive representative of its employees in theaforementioned appropriate unit, the Respondenthas engaged in and is engaging in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,Sturgeon Electric Company, Inc., Denver,Colorado, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Interfering with the administration of or giv-ing support to International Brotherhood of Electri-calWorkers, Local 111, or recognizing that or anyother labor organization which does not representa majority of its employees in an appropriate unit.(b)Recognizing the above-named labor or-ganization as the bargaining representative of itsgarage employees, or giving any effect to the con-tract executed with said labor organization on Sep-tember 30, 1966, or to any modification, extension,renewal, or supplement thereto, provided, thatnothing herein shall require it to vary or abandonany wage, hour, seniority, or other substantiveclauses set forth in said agreement.(c)Refusing to bargain collectively with respectto rates of pay, wages, hours of employment, andother terms and conditions of employment, with In-ternationalAssociationofMachinistsandAerospaceWorkers and its District Lodge 86,AFL-CIO, as the exclusive representative of itsemployees in the following appropriate unit:All mechanical, maintenance, and garage em-ployees of Respondent at its garage, excludingall office clerical and professional employees,supervisors as defined in the Act, and all otheremployees presently represented by anotherlabor organization.(d) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their right to self-organization, to form,join, or assist any labor organization, to bargain col-lectively through representatives of their ownchoosing, to engage in concerted activities for thepurpose of collectivebargainingor other mutual aidor protection, and to refrain from any or all such ac-tivities, except to the extent that such right may beaffected by an agreement requiring membership ina labor organization as a condition of employment,as authorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action whichis deemed necessary to effectuate the policies of theAct:(a)Withdraw and withhold all recognition fromInternational Brotherhood of Electrical Workers,Local 111, as the collective-bargaining representa-tive of its garage employees for the purposes ofdealingwith grievances, labor disputes, wages,rates of pay, hours of employment, or other termsor conditions of employment, unless and until theBoard shall certify said labor organization as therepresentative of these employees.(b)Reimburse those employees who joined theabove-named labor organization pursuant to theunion-security language of the September 30, 1966,contract for all initiation fees and dues paid bythem.(c)Upon request, bargain collectively with In-ternationalAssociationofMachinistsandAerospaceWorkers and its District Lodge 86,AFL-CIO, as the exclusive representative of theemployees in the aforestated appropriate unit, withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement.(d)Post at its garage at Denver, Colorado, co-pies of the attached notice marked "Appendix."3Copies of said notice, to be furnished by the Re-gionalDirector for Region 27, after being dulysigned by Respondent's representative, shall beposted by it immediately upon receipt thereof, andbe maintained for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent to3 In the event that this Order is enforced by a decree of a United States'Order" the words "a Decree of the United States Court of Appeals En-Court of Appeals, there shall be substituted for the words "a Decision andforcing an Order." 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 27,inwriting,within 10 days from the date of thisOrder, what steps have been taken to complyherewith.agreement requiring membership in a labor or-ganization as a condition of employment, asauthorized in Section8(a)(3) of the Act.STURGEON ELECTRICCOMPANY, INC.(Employer)APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT interfere with the administra-tion of or give support to International Brother-hood of Electrical Workers, Local 111, or toany other labor organization which does notrepresent a majority of our employees in an ap-propriate unit.WE WILL withdraw and withhold all recogni-tion from the above-named labor organizationas the representative of our garage employeesuntil it is duly certified by the National LaborRelations Board, and we will not give effect toour contract with it executed on September 30,1966,or to any modification, extension,renewal, or supplement thereto.WE WILL reimburse all employees whojoined the above-named labor organization pur-suant to theunion-security language of the Sep-tember 30, 1966, contract for all initiation feesand dues paid by them.WE WILL, upon request, bargain collectivelywith International Association of Machinistsand Aerospace Workers and its District Lodge86, AFL-CIO, as the exclusive representativeof our employees in the unit described below,with respect to rates of pay, wages, hours ofemployment, or other terms and conditions ofemployment, and, if an understanding isreached, we will embody such understandingin a signed agreement. The bargainingunit is:Allmechanical,maintenance,andgarage employees at our garage, excludingalloffice clerical and professional em-ployees, supervisors as defined in the Act,andallotheremployeespresentlyrepresented by another labor organization.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of the right to self-or-ganization, to form labor organizations, to bar-gain collectively through representatives oftheir own choosing, to engage in concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection, and to refrainfrom any or all, such activities, except to the ex-tent that such right may be affected by anDatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, New Custom House, Room 260, 721 19thStreet,Denver,Colorado80202,Telephone297-3551.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Trial Examiner: This matter washeard at Denver, Colorado, on February 20 and 21,1967. The complaint' alleges that Respondent, SturgeonElectric Company, Inc., had engaged in unfair labor prac-tices within the meaning of Section 8(a)(1), (2), and (5) ofthe National Labor Relations Act, as amended. Briefshave been submitted by the General Counsel andRespondent.Upon the entire record in the case, and from my obser-vation of the witnesses, I make the following:1.JURISDICTIONAL FINDINGSSturgeon Electric Company, Inc., is a Colorado cor-poration maintaining its office and place of business atDenver, Colorado, where it is engaged in the business ofelectrical construction and service. It annually purchasesand receives goods and materials valued in excess of$50,000 which are shipped to it directly from points out-side the State of Colorado. It also annually sells and dis-tributes goods and materials or provides services at retailvalued in excess of $500,000. ][ find that the operations ofRespondent affect commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Association of Machinists and AerospaceWorkers and its District Lodge 86, AFL-CIO, and Inter-national Brotherhood of Electrical Workers, Local 111,herein called Machinists and Electricians, respectively,are labor organizations within the meaning of Section 2(5)of the Act.I Issued November 25, 1966, and based upon charges filed September22, and November 2 and 8,1966, byInternationalAssociation ofMachinists and Aerospace Workers and its District Lodge 86,AFL-CIO STURGEON ELECTRIC CO.213III.THE UNFAIR LABOR PRACTICESA.TheIssues; IntroductionThe issues herein are whether in the face of an or-ganizational campaign by Machinists among its garageemployees, Respondent (1) unlawfully assisted and con-tributed support to Electricians by certain acts of inter-ference, restraint, and coercion and by recognizing andentering into a contract with Electricians as the represen-tative of said employees despite the absence of a majorityand (2) refused to bargain with Machinists as therepresentative of said employees. Respondent challengesthe majority status of Machinists and claims further thatthe garage is an accretion to another unit of Respondent'semployees already represented by Electricians.A consideration of the organizational structure ofRespondent and its collective-bargaining history withElectricians will be of assistance in an evaluation of theseissues. Respondent has three operating divisions: (1) lineconstruction including overhead and underground trans-mission lines; (2) service, this involving small residentialand commercial work; and (3) inside construction, thisbeing work on larger residential and commercial projects.Service and inside construction have been under contractfor some years with a sister local of Electricians, Local68, not directly involved herein, and their exclusionfrom the unit in the instant case is not in issue.The line department is headed by Vice President A. B.Baumgartner who reports directly to President RalphJohnson and was established in 1952 through thepurchase of another concern. It is Respondent's largestdepartment with some 116 employees, a figure which in-creases during the summer months. Some 8 or 9 monthsafter the establishment of the line department, Respond-entmoved to a new location and there established agarage for the first time; this too is under the supervisionof Baumgartner.The garage has five full-time employees, fourmechanics, and a gas boy and is headed by GarageForeman Charles Hambley. The General Counsel con-tends and Respondent disputes that Hambley is a super-visor. A sixth employee, Harvey Winckel, works a 5-dayweek in the field in the line department under a contractwith Electricians, described below, and also works ap-proximately three out of every four Saturdays in thegarage as a mechanic. A seventh employee, PhilipMosconi, is a student who averages less than 20 hours aweek in the garage, but works longer hours in the sum-mertime.For many years, Respondent, as a member of Moun-tain States Line Contractors Chapter, NECA, Inc., hasbeen party to contracts between the association and fourlabor organizations, these including Local 111 and threesister locals other than Local 68 which cover the em-ployees of Respondent's line division. The most recent ofthese ran from March 14, 1966, through March 1, 1967,and is renewable from year to year thereafter absent cer-tain specified notice. An employee such as Winckel iscovered by this contract when in the field for his regular40-hour week, but not when in the garage on Saturdays.By contrast, a garage employee will, on occasion, work inthe field and the converse applies, this entitling him to thehigher field wage rates specified in the contract.As Vice President Baumgartner put it, Respondentconsiders the garage an adjunct of the line departmentbecause 90 percent of its work is performed on line de-partment vehicles; Foreman Hambley placed the figureas between 80 and 90 percent. According to PresidentJohnson, Respondent would not operate a garage for itsservice and inside construction departments becausethose vehicles can be adequately serviced by an outsiderepair shop. On the other hand, service and repair of theheavy equipment of the line department require special-ized knowledge.It appears that there has been a disagreement amongthe contractors who negotiate with Local 111 about theinclusion of garage employees who receive a lower wagescale than those in the unit. Their inclusion has been op-posed by employers who construct heavier type transmis-sion lines and favored by those in utility or distributionconstruction. As a result, they have not been covered bythe above-described contract and previous contracts. Therecord also discloses that in the negotiations for the 1966contract Electricians sought and the Association rejectedcoverage of garage employees.In view of the foregoing, the garage, at least that at thepremises of Respondent, is more accurately described asan unorganized residual or fringe group rather than as anaccretion.As I understand that term, it more logicallyrefers to a newly acquired or created division rather thana long-existing and unrepresented division.Crucible SteelCasting,162 NLRB 1513, andDura Corp. v. N.L.R.B.,375 F.2d 707 (C.A. 6).B.The Supervisory Status of Charles HambleyThe General Counsel relies strongly herein upon cer-tainconduct by Garage Foreman Charles Hambley.Respondent denies his supervisory status, contendingthat his title of foreman is not substantiated by his actualauthority and duties.As Respondent points out, Hambley works approxi-mately 25 percent of the time with tools as do the othermen in the garage. On the other hand, for 75 percent ofthe time he is not so engaged. Moreover, he receives awage rate of $4 per hour as contrasted with a rate of $3.25paid to other mechanics. Respondent urges that his workconsists basically of routineassignmentsof tasks and thatpolicy decisions are made elsewhere. The evidence pre-ponderates otherwise.That Hambley is over the five garage employees plustwo part-time men isundisputed. His tenure dates back15 years to the time when the garage was opened. Ac-cording to mechanic Dallas Coleman, Hambleyassignshim work and has granted him time off. Mechanic GeorgeJohnson testified only that Hambley directs him where towork.Mechanic George Tuttle testified, and I find, that hewas hired by Hambley. Tuttle applied for work in July orAugust 1965 and was referred to Hambley. The latter in-terviewed him for 30 or 40 minutes and then instructedhim to report for work. Hambley did not interrupt the in-terview to contact anyone else. In addition, Hambley tellsTuttlewhat work to perform. Gas boy Mark Pazentestified that Hambley directs him in the performance ofhis duties. He has asked Hambley for time off and thishas been granted; he did not know whether Hambley ob-tained prior approval elsewhere.Duane Pendergraft, a mechanic with 10 years' tenure,testified that Hambley interviewed and hired him, statingthat he could start work whenever he wished. On occa-sion,Pendergraft has asked Hambley for time off and thishas been granted. Pendergraft also was present when308-926 0-70-15 214DECISIONSOF NATIONALLABOR RELATIONS BOARDHambley hired another employee, George Abel. Heheard Hambley tell Abel that "We'd like to have himthere" and that Abel was hired whenever he chose tostart.On cross-examination Pendergraft testified that he as-sumed but did not know that Hambley checked with thepersonneloffice at the time of his, Pendergraft's, hire. Hetestified further that Hambley consulted with Vice Pre-sident Baumgartner when he, Pendergraft, wished timeoff and that 1 or 2 days before Abel was hired, Baum-gartner stated that he, Abel, would be a good man toprocure: He repeated, however, that it was Hambley whohad hired him, Pendergraft.Vice President Baumgartner claimed that Hambleynever assigned work on a day-to-day basis and that he,Baumgartner, made decisions on major jobs. He claimedthat Hambley had no authority to hire. Baumgartner con-ceded that Hambley made recommendations on hiringand that he, Baumgartner, relied upon his judgment.While claiming that the personnel department wouldscreen applicants for work, he admitted that Hambleywould decide if the man was qualified. Baumgartner hasnever rejected a recommendation made by Hambley.But there is much in the testimony of Baumgartner thatsupports the position of the General Counsel. The fact isthat Baumgartner is out of the office and away from thepremises 80 percent of the time. This is also true in thecase of his assistant, Dan Grizzle. Indeed, both are al-ways out on Wednesdays and Thursdays when theyseparately visit the various line construction projects, oneof them attempting to cover projects close to Denver.Both men drive company vehicles equipped with 2-wayradios which are effective only so long as they are withinrange.It is readily apparent that during the larger part of theworkweek Vice President Baumgartner and his assistantare not on the premises and supervising operations of thegarage. Furthermore, of the no more than 20 percent ofBaumgartner's time spent on company premises, about20 percent is spent in the garage.Stated otherwise, Baum-gartner is in the garage not over 4 percent of the time.Thus, if Respondent's position is accepted, the garageoperates 96 percent of the time with no supervisiondirectly at hand, hardly a tenable claim.Moreover, in a pretrial affidavit to the General Coun-sel, Baumgartner deposed that "Hambley's duties includethe full operation of our garage, which include the assign-ment of work, scheduling of days off and complete super-vision of all garage employees. He has the authority tohire."At the hearing, Baumgartner claimed that heshould have qualified his affidavit in this respect so thatitwould read that Hambley "does not have full authorityto hire and fire, but he does have authority to where hepasses on the final qualifications ...." I do not considerthis a sufficiently substantial departure from the affidavitso as to constitute a repudiation thereof.In the final analysis, the very testimony of Hambley isquite significant. He testified that Respondent advertisedfor a man in 1965, that he interviewed Tuttle and that heput him to work on a temporary basis. He decided tomake Tuttle a permanent employee and spoke with andobtained the approval of Baumgartner. He testified alsothat Baumgartner knew that he, Hambley, wished to hirea man prior to his doing so. I do not regard this as refutingHambley's authority to do the actual hiring.Hambley testified that he nad been told he had theauthority to fire men and imagined that this instructionhad come from Baumgartner. He claimed that he hiredmechanics Johnson, Tuttle, Coleman, and Pendergraft.Hambley scheduled days off for the men and gave thempermission to leave early. On occasion, he would reshuf-fle a schedule so that a man could have the day off and hedid not check this with Baumgartner. He made decisionsabout working overtime and did not clear this with Baum-gartner particularly where a few hours of work couldcomplete a job.Returning to the absence of Baumgartner and hisassistant from the plant 80 percent of the time, with atleast some overlap, this is entirely consistent with the factthat the line department has a number of projects employ-ing from 116 employees up in various locations. Again,on Respondent's theory, this would leave the garage em-ployees with negligible supervision.In view of all the foregoing considerations, I find, on apreponderance of the evidence, that Garage ForemanHambley is a supervisor within the meaning of Section2(11) of the Act and that his conduct herein is attributableto Respondent. SeeFurr's, Inc. v. N.L.R.B.,381 F.2d562 (C.A. 10).C. Sequence of EventsPursuant to a request by an employee of the garage,representatives of Machinists visited the garage on Au-gust22, 1966. They initially cleared the visit with GarageForeman Hambley, a member of Electricians. Therepresentatives spoke with the employees and distributedauthorizationcardsandmembership applications.Hambley immediately telephonedBusinessAgent JoeDuffey of Electricians on August 22, advised him of thisturn of events, and asked Duffey to "speak to the boys inthe shop about a union."All five full-time employees in the garage signedMachinists' authorization cards and membership applica-tions,four on August 23 and one on August 25. On Au-gust 26 Business Agent Duffey of the Electricians visitedthe garage, spoke with the men, and espoused the causeof Electricians.On September 2, Duffey wrote to Vice PresidentBaumgartner with respect to "Contract Negotiations forGarage Employees of Sturgeon Electric Company" asfollows:To confirm our conversation of August 26, 1966on the conditions I am attempting to remedy for yourgarage employees, I find it will be necessary to meetwith you again at a future date.Due to the information that has come to me fromthe employees I am sure that one or two alternateproposals will achieve the ultimate purpose in up-grading these conditions.It is interesting to note that this communication, as wellas a later communication on September 19 to Baum-gartner, do not bear a stamp of receipt by Respondent, incontrast to the presence of such stamps on communica-tions from Machinists on September 14 and 24 to Pre-sident Johnson. Be that as it may, I base no findings ad--'erse to Respondent on this facetI do find, however, contrary to the position of Respon-dent, that Electricians never proved its majority prior toSeptember 15, and, more particularly, that Respondentnever recognized Electricians as the bargaining represen-tative of its garage employees prior to September 15. Themost that can be said for the position of Respondent isthat Duffey had previously spoken to Baumgartner of his STURGEON ELECTRIC CO.215interest in organizing these employees; Baumgartner toldhim "have at it"; and the matter was not pushed furtheruntilMachinists commenced its organization campaign.It seems readily apparent that Baumgartner's responseevisaged organization of the garage prior to recognitionand did not rise to the stature of recognition. I find, there-fore, that Section 8(f) of the Act may not be relied onherein by Respondent.On September 16, Respondent took steps to foist Elec-tricians upon its employees as their bargaining represen-tative. On the morning of September 16, Duffey, who hadpreviouslyheard of the campaign by Machinists,telephoned Baumgartner and asked to meet with himabout a contract. They met later that morning, withForeman Hambley and mechanic Duane Pendergraft alsoin attendance. Duffey and Baumgartner agree that Baum-gartner asked who should be present and that Baum-gartner their suggested Hambley and Pendergraft becauseof their long tenure and familiarity with garage opera-tions.I also note that they were the only full-time garagepersonnel who belonged to Electricians and that Re-spondent knew this.It is also undisputed that Baumgartner asked Pen-dergraft earlier that morning if the men had decided whichway they would turn because he had heard that the menwere interested in Machinists, adding that "[Local] 111was so well represented with the company that we wouldreceive wage increases along with the other members."Pendergraft informed him that the men had gone so far asto apply for membership in Machinists. This request byBaumgartner further demonstrates that recognition hadnot as yet been accorded Electricians because the querywas pointless if this was the fact. Moreover, ForemanHambley, as will appear below, distributed cards forElectricians later that afternoon. This too is not con-sistentwith a situation where recognition had alreadybeen granted.At this meeting, Baumgartner and Duffey came to anagreement on the terms of a contract, subject to approvalby President Johnson. Later that day, Respondent,through Hambley, took direct steps to sign up the em-ployees in Electricians. While his testimony is not entire-ly clear, it, appears that Hambley had previously beengiven some cards by Duffey.But, inany event, he hadthese cards in hispossessionon September 16 and tooksteps to get them signed.As Dallas Coleman testified, and I so find, Hambleytold him at quitting time on September 16 that "We aregoing [Local] 111, and here's the card to sign." The cardwas on Hambley's desk and Coleman immediatelysigned.2George Tuttle testified, and I find, that Hambley toldhim that the card was on the desk; that he, Tuttle, washolding up things; and that "he [Hambley] wanted me tosign it because they all had togo into it." Tuttle testifiedthat he signed "sometime the week of the 10th or sometime along in there." He also testified that Hambley saidthat he wanted him tosign"Saturdaymorning." I findthat the conversation probably took place on September16, but not earlier.Mark Pazen,a gas boy, signed a card a month or amonth and a half after signing a card for Machinists onAugust23. AsPazen testified,Hambley told him on thisoccasion,that he had to have the cardin bya certain dateand that if Pazen wished,he could sign the card.3Within 5 days after September 16, Duffey brought arough but not final draft of a contract to President John-son. Johnson made some changes and they agreed that afinal contract should be prepared.This was done and itwas executed on September 30.4On September 19, Duffey sent or delivered the follow-ing letter to Baumgartner:In response to our last meeting in your office onSeptember 16, 1966 at which time you approved therough draft of the proposed contract for garage em-ployees, I am submitting a copy of this letter for yoursignature.The receipt of same in this office will in-dicate complete accord with Local # 111, of theI.B.E.W.and Sturgeon Electric Company on thecontract as discussed.Iwill finalize the draft in the week coming andpresent it for your signature in the very near future.The effective date as previously discussed will beFriday,September 16, 1966 and shall then and for-ever after be effective as per the conditions of theN.E.C.A.contract with Locals#111, 969,113 and12 of the I.B.E.W.On September 20, President Johnson wrote to Machin-ists in reply to the demand of September 14 as follows:Needless to say,we are anxious for a situationsuch as we have with our garage personnel to be han-dled properly and with dispatch,but our attorney,Mr. Wayne Williams is out of town and will be untilabout October 5.We hope it will be agreeable with you to postponeany further action on this matter until he returns, ifit is not, we will endeavor to work something out toyour satisfaction.As isreadily apparent,President Johnson said nothingabout the pending negotiations with Electricians.On Sep-tember 21,Business Representative Waggoner replied,pointing out that Machinists had filed ' a representationpetition on September 19 [Case 27-RC-3084],that itwas prepared to prove its majority representation andthat it wished to meet and bargain collectively withRespondent.On September 22, Johnson replied to Waggoner, point-ing out that Respondent had become signatory to a"working agreement"with Electricians on September 16covering the garage personnel. He also said that "Muchof their work is performed on the job in the field, andsince all of our field personnel in this division are members of Local Union 111, it is essential to pursue thiscourse."This, according to Respondent,raised the ap-propriateness of the smaller unit.z This is Hambley's desk, it is the only desk in the garage, and is alsoused by the other men.3While George Johnson signed a card for Electricians subsequent tosigning a card for Machinists on August 23, he was quite vague as to thedate, testifying "I imagine, I couldn't really say whether it was a week ortwo weeks." In any event, there is no evidencelinkingHambley with hissigning of the card. This is also true in the case of Pendergraft. Hambleywas directed to Coleman's testimony about being given a card to sign andreplied, "I probably asked him, and told him what direction we were goingor what it looked like, but in no definite form of an order." Hambley didnot remember telling Tuttle he was holding up matters, but then did re-member asking him if he wished to sign a card, "because I believe he wasthe last to sign." He was not questioned about the statement attributed tohim by Pazen.4 There is some variation in the testimony as to the contacts betweenElectricians and Respondent after September 16. This finding is basedupon the ultimate testimony of Duffey. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe 8-day union-shop clause in the original contracthas been duly enforced and garage employees Coleman.Tuttle, and Johnson have paid initiation fees and dues. Asa matter of union policy, Electricians have not applied theunion-security provisions of the contract to gas boyPazen and to part-time employee Mosconi. As noted,Pendergraft and Winckel already were members of Elec-tricians.Although the existing contract applicable to Respond-ent was between four locals of Electricians and Moun-tain States Line Contractors Chapter, NECA, the agree-ment of September 30, 1966, is solely between Respond-ent and Local 111 and is captioned "SupplementalAgreement." Among other things, it establishes new clas-'sifications and wage rates which are lower than those inthe area contract; these wage rates did constitute in-creases for the garage employees. Business Representa-tive Duffey testified, and I find, that it was also necessaryfor him to obtain the approval of the three other localssignatory to the area contract as well as the employer as-sociation. This was done in the period after September 16and prior to September 30.D. Conclusions1.Unlawfulassistance;interference, restraint,and coercionIt is readily apparent that Respondent unlawfully inter-jected itself into the organizational activities of its em-ployees. Thus, on August 22, 1966, Foreman Hambleytelephoned Business Representative Duffey of the Elec-tricians and asked him to come to the garage and speakwith the men about a union. This Duffey did on August26.5Hambley thereafter took an active role in obtainingsignatures to authorization cards for Electricians. OnSeptember 16, he informed employee Coleman that "theshop was going [Local] 111" and instructed him to signthe Electricians card. He similarly instructed employeeTuttle to sign a card because everyone "had to go into it."He also told Mark Pazen that he, Hambley, had to havethe card by a certain date. In sum,.the immediate super-visorof the garage employees pressured them todesignate Electricians as their bargaining representative.That same morning, Vice President Baumgartner askedemployee Pendergraft which union the men wouldchoose, in effect stated his preference for Electricians andthen told Pendergraft that because Electricians was "sowell represented" the garage employees would receivewage increases. This, significantly, was prior to theprocurement of authorization cards for Electricians byForeman Hambley that afternoon. This clearly was apromise of improved working conditions for support ofElectricians.6The General Counsel urges that Hambley's participa-tion in the negotiations for a contract on September 16 isfurther violative of the Act. This is predicated upon thefact,asVice President Baumgartner testified, thatHambley appeared, not as a representative of manage-ment, but in behalf of Electricians. Indeed, even Hambley5While Hambley wore two hats, both as a union member and a super-visor, there is no basis for assuming that he wore only the former on thisoccasion. The fact is that a representative of management introduced alabor organization to its garage employees6While Pendergraft already was a member of Electricians, I note thathe saw fit to promptly obtain an authorization card from the desk oftestified that he was present only for himself. Moreover,Respondent has at no time disavowed the conduct ofHambley except, as discussed above, to contend that hewas not a supervisor. I find that Hambley appeared onthis occasion as a representative of Electricians and thatthis constituted interference with the administration ofElectricians. SeeMt. Clemens Products Co.,126 NLRB1297.7It is also entirely clear that when Respondent recog-nized Electricians on September 16 as the representativeof the garage employees, Electricians did not represent amajority. Out of a total of seven, five full-time and twopart-timegarageemployees,onlyPendergraftandpart-time employee Winckel were members of Electri-cians.Thus, Electricians was a minority union on Sep-tember 16. This is highlighted by the fact that Respond-ent then was on notice of the demand for recognition byMachinists, disregarded said claim, recognized Electri-cians, and then pressured some of its employees intosigningmembershipapplicationsforElectricians.Ifind that by the foregoing delineated conduct,Respondent has interfered with the administration ofElectricians and has contributed support thereto withinthe meaning of Section 8(a)(2) of the Act. I further findthat by such conduct, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.Connie Jean, Inc.,162 NLRB 1609, andDuraCorp. v. N.L.R.B.,375 F.2d 707 (C.A. 6).2.Thealleged refusal to bargaina.Appropriate unitThe complaint alleges that all mechanical, main-tenance, and garage employees at the company garage,excluding all office, clerical and professional employees,supervisors and all employees presently represented byanother labor organization, constitute a unit appropriatefor the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act. This Respondent denies.Normal criteria for the establishment of an appropriateunit would seem to include work at a common site, com-mon supervision, common skills and educational tests, in-tegrated work processes, and similarity of working condi-tions. The unit endorsed by the General Counsel includesfive full-time and two part-time garage employees. WhileRespondent has formally denied the appropriateness ofa separate garage unit, its conduct would seem to beliethis. For, in the fact of an associationwide contract withfour locals, Respondent and Electricians executed a sup-plemental contract covering these and only these garageemployees.While it would seem that Respondent isestopped from challenging the appropriateness of thisunit, the findings below are made on a broader basis.As Respondent urges, there are factors which demon-strate the appropriateness of a larger unit,viz,the garageemployees joined to the 116 in the line construction de-partment. For approximately 90 percent of the garagework is performed on vehicles of the line construction de-partment with the remainder on vehicles for the other twoForeman Hambley and sign it.7Though the complaint may not have raised this specifically, the matterwas developed by the General Counsel and thereafter explored anddeveloped by Respondent on cross-examination. I find that the issue waslitigated and that findings may be predicated thereon. STUB GEON ELECTRIC CO.departments.While the garage employees are physicallyseparate from the line department employees, they will,on occasion, go to the field to repair line equipment butnot that of the two other departments. And, Respondenthas uncontrovertedly stated that it would not operate agaragebut for the existence of the line department.Be that as it may, and, as noted, despite the fact thatthey occasionally perform repair work in the field on linedepartment vehicles, the fact is that the work of thegarage department is directed to the maintenance ofequipment as contrasted with construction work. Theyhave separate immediate supervision. The pay scales aremarkedly lower than those of the line department em-ployees. They would seem to have a community of in-terest apart from their fellow employees. In addition, theyhave been unrepresented in the pact and theirinclusionin the larger unit has been resisted by management. Thus,there is substantial evidence to warrant the conclusionthat the smaller unit is appropriate and I find that it iswithin the meaning of Section 9(b) of the Act.Nevertheless, there is substantial evidence to supportthe contention of Respondent that the broader unit wouldalso be appropriate. Indeed, the General Counsel flatlyconcedes' that such a unit would be appropriate.8 As willappear below, this finding as to the appropriateness of thesmaller unit is not dispositive of the alleged refusal to bar-gain.b.Majority representationThe five full-time employees in the garage voluntarilysigned authorization cards for Machinists, these includingColeman, Johnson, Pazen, and Pendergraft on August 23,and Tuttle on August 25, 1966. The cards authorizedMachinists to represent the signers for the purposes ofcollective bargaining. These signers also executed appli-cations for membership in Machinists on the same occa-sions.I find that on August 23 and at all material timesthereafter Machinists was the representative of the sevenemployees in the above-described appropriate unit withinthe meaning of Section 9(b) of the Act.9ConclusionsRespondents admits that it refused to bargain withMachinists on and after September 15, 1966, but chal-lenges the appropriateness of the smaller unit. As noted,the General Counsel concedes that either unit could beappropriate but contends that the demand and refusalneed take place only in an appropriate unit.While the foregoing discussion would seem to dictatea finding of refusal to bargain, the matter is not so simple.The General Counsel has pointed out that Electricianswas at best a minority union representing two out ofseven employees, a figure insufficient to provide an ad-ministrative showing of 30 percent representation in sup-port of a petition for an election.While this is quite correct, the question does not arisein that posture. The petition herein was filed byMachinistson September 19 and not by Electricians. IfIunderstand representation case procedure correctly,8 SeeFood Employers Council, Inc.,163 NLRt3 426, fn. 6.8Respondent contends that Pazen, Johnson, and Tuttle also signedcards for Electricians and that the dual designations vitiate theirauthorizations for Machinists. Having found that the signatures of Tuttleand Pazen were unlawfully obtained by Foreman Hambley, this conten-tion is rejected.217Electricians and its sister local who enjoy recognition inseveral existing units in the plant would be duly notifiedand would be permitted to intervene on the basis of anyshowing; and this showing they already enjoyed.Indeed, again if I still understand representationprocedure correctly, it takes but a 10-percent showing ofstrength by an intervenor to block a consent election.Stated otherwise, if the election procedure were per-mitted to run its gamut, Electricians would have its day incourt after an appropriate period to remedy the unfairlabor practices heretofore found.The General Counsel has argued that this is not atwo-union situation within the meaning ofMidwest Pip-ing & Supply Co., Inc.,63 NLRB 1060. He points to theassistance to the Electricians and to the above-describedlack of a 30-percent showing to support a petition.Coronet Manufacturing Co.,133 NLRB 641. But, asnoted, Electricians is not a petitioner here and it doeshave an antecedent and existing interest.10Moreover, an order to bargain with Machinistsis in es-sence the same thing that has been denied to Electricians.In view of all the foregoing considerations, I do not be-lieve that it would effectuate the purposes of the Act tofind a refusal to bargain with Machinists in this instanceand I shall therefore recommend dismissal of this allega-tion of the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in section 111,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereof.V.THE REMEDYFinding that Respondent has engaged in unfair laborpractices, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent has interfered with theadministration of and given support to Electricians, it willbe recommended that Respondent (1) withdraw andwithhold all recognition from Electricians as representa-tive of its garage employees; (2) give no force or effect tothe contract executed with the Electricians on September30, 1966, this, however, not requiring Respondent tovary or abandon wages, hours, or other substantive provi-sions set forth in said contract; and (3) reimburse thoseemployeeswho joined Electricians pursuant to theunion-shop clause in said contract for all dues and initia-tion fees paid by them. This is not intended to apply toemployees Pazen and Mosconi who were not subjectedto saidunion-security provisions and to employee Pen-dergraft, who already was a member of Electricians. Itdoes apply to employees Coleman and Tuttle who werecoerced into signing by Foreman Hambley. WhileGeorge Johnson signed a card for Electricians, his10True, Respondent opposes a self-determination election and theGeneral Counsel in effect does likewise, but for a different reasonRespondent urges that the only appropriate unit is the larger one in whichElectricians enjoys a minority and with equal directness, the GeneralCounsel stresses the majority of Machinists in the smaller unit. 218DECISIONSOF NATIONALtestimony does not warrant a finding that he signed sub-sequent to the recognition of Electricians and I do not in-clude him among those to be reimbursed.Upon the basis of the foregoing findingsof fact, andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.SturgeonElectric Company,Inc., is an employerwithin themeaning of Section2(2) of the Act.2.InternationalAssociationofMachinistsandAerospaceWorkers anditsDistrictLodge 86,AFL-CIO,and InternationalBrotherhood of ElectricalWorkers, Local 111, are labororganizationswithin themeaningof Section 2(5) of the Act.LABOR RELATIONS BOARD3.By interfering with theadministrationof and con-tributing support toElectricians and by executing, main-taining, and enforcing an unlawful union-security agree-ment,Respondent,SturgeonElectric Company,Inc., hasengaged inunfair labor practices within themeaning ofSection 8(a)(2) of the Act.4.By theforegoing,Respondent has engaged in unfairlabor practices within themeaning of Section 8(a)(1) ofthe Act.5.Theaforesaidunfair labor practicesare unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6.Respondenthas not engaged in unfairlabor prac-tices within the meaning of Section 8(a)(5) of the Act.[RecommendedOrder omitted from publication.]